         Case 4:19-cv-01026 Document 1 Filed on 03/19/19 in TXSD Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 LIGHTHOUSE PROPERTY INSUANCE                    §
 CORPORATION,                                    §
   Plaintiff,                                    §
                                                 §
 v.                                              §
                                                 §    Civil Action No. __________________
 ROBERT E. LEE, AND                              §
 LINDA LEE, INDIVIDUALLY, AS HEIR                §
 AT LAW, AND AS REPRESENTATIVE                   §
 OF THE ESTATE OF ROCKY ALLEN                    §
 LEE, DECEASED,                                  §
   Defendants.                                   §

      ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT

         COMES NOW INTO COURT, through undersigned counsel, Plaintiff, Lighthouse

Property Insurance Corporation (“Lighthouse”), and files this, its Original Complaint & Request

for Declaratory Judgment, pursuant to 28 U.S.C. § 2201, as against Defendant, Robert E. Lee

(“Insured”), and Defendant Linda Lee, individually and in her representative capacities

(“Claimant”). Specifically, Lighthouse seeks a declaration that it has no duty to defend against or

indemnify Insured for claims made by Claimant related to Insured shooting Rocky Allen Lee. In

support thereof, Lighthouse would respectfully show as follows:

                                           I. PARTIES

1.       Plaintiff Lighthouse is an insurer domiciled and with its principal place of business in

Orlando, Florida, and does business in the State of Texas within the jurisdiction of this Honorable

Court.

2.       Defendant Robert E. Lee is an individual and resident citizen of Texas, residing at 16102

Singletree Drive, Stagecoach, Montgomery County, Texas, and within the jurisdiction of this




                                                 1
       Case 4:19-cv-01026 Document 1 Filed on 03/19/19 in TXSD Page 2 of 5



Honorable Court. Service of citation may be had at this address, or wherever he be found, and

issuance of citation is requested at this time.

3.      Defendant Linda Lee, individually and in her representative capacities, 1 is an individual

and resident citizen of Texas, residing at 305 Graceland Street, Houston, Texas, and within the

jurisdiction of this Honorable Court. Service of citation may be had at this address, or wherever

she be found, and issuance of citation is requested at this time.

                                  II. JURISDICTION AND VENUE

4.      This Court has jurisdiction over the subject matter of this Complaint pursuant to 28 U.S.C.

§§ 1332, 2201, and 2202. Complete diversity of citizenship exists between the parties to the case

or controversy, and the amount in controversy between Lighthouse and Defendants is in excess of

$75,000.00, exclusive of interest and costs. 2

5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and (2).

                                      III. BACKGROUND FACTS

6.      Defendant Robert E. Lee is Insured under a typical homeowner’s policy with Lighthouse. Filed

herewith as EXHIBIT A is a true, correct and certified copy of Insured’s Policy No. LTM2010324

(“Policy”). The Policy covers Insured’s residence at 16102 Singletree Drive, Stagecoach, Texas

(“Residence”) and provides, subject to its terms, liability coverage.

7.      On or about May 25, 2018, Insured shot and killed his brother, Rocky Allen Lee, at the

Residence. On October 22, 2018, Defendant Linda Lee, individually, as heir at law, and as

representative of the estate of her deceased husband, filed suit against Insured. Filed herewith as

EXHIBIT B is a true and correct copy of Claimant’s Petition (“Petition”). That lawsuit, filed



1
  Decedent Rocky Allen Lee was, on May 25, 2018, a citizen of Texas. On information and belief, Linda Lee is not
the legal representative of a citizen of Florida.
2
  EXH B, at ¶5, alleging Plaintiff seeks monetary relief from Lighthouse’ Insured over $1,000,000.00.


                                                       2
      Case 4:19-cv-01026 Document 1 Filed on 03/19/19 in TXSD Page 3 of 5



originally before the 334th District Court of Harris County, Texas and recently venue transferred

to Montgomery County, asserts causes for wrongful death. It specifically alleges Insured was

“negligent in managing his medical condition and/or delusions” which are alleged as the cause of

Plaintiff’s damage, pled “over $1,000,000.00.” Id., at ¶¶ 5, 9, 12. Without notice of claim from

Insured and under reservation of rights, Lighthouse has retained defense counsel to represent

Insured.

8.     Lighthouse seeks judicial declaration of its rights and responsibilities under its Policy with

Insured and with respect to defense and indemnity. Specifically, Lighthouse requests this Court’s

declaration that it owes no defense or indemnity obligations to Insured under the Policy’s terms with

regard to the death of Rocky Allen Lee.

                               IV. THE LIGHTHOUSE POLICY

9.     Lighthouse incorporates by reference the foregoing and entirety of its Policy herein as if

set out in full and respectfully directs the Court to the following Policy language:

AGREEMENT
       We will provide the insurance described in this policy in return for the premium
       and compliance with all applicable provisions of the policy.

***
DEFINITIONS
***
       8. “Occurrence” means an accident, . . . which results, during the policy period, in
       . . . Bodily injury.

Policy, HO 00 03 10 00 (pg. 1-2 of 22) (emphasis added).

SECTION II – LIABILITY COVERAGES,

A. Coverage E – Personal Liability

       If a claim is made or a suit is brought against an “insured” for damages because
       of “bodily injury”. . . caused by an “occurrence” to which this coverage applies,
       we will:



                                                 3
      Case 4:19-cv-01026 Document 1 Filed on 03/19/19 in TXSD Page 4 of 5



       1. Pay up to our limit of liability for the damages for which an "insured" is legally
       liable. Damages include prejudgment interest awarded against an "insured"; and
       2. Provide a defense at our expense by counsel of our choice, even if the suit is
       groundless, false or fraudulent. We may investigate and settle any claim or suit that
       we decide is appropriate. Our duty to settle or defend ends when our limit of
       liability for the "occurrence" has been exhausted by payment of a judgment or
       settlement.

B. Coverage F – Medical Payments to Others

       We will pay the necessary medical expenses that are incurred or medically
       ascertained within three years from the date of an accident causing ‘bodily injury’.
       Medical expenses means reasonable charges for medical, surgical, x-ray, dental,
       ambulance, hospital, professional nursing, prosthetic devices and funeral services.
       . . . As to others, this coverage applies only:
       1. To a person on the ‘insured location’ with the permission of an ‘insured’;

Policy, HO 00 03 10 00 (pg. 16 of 22) (emphasis added).

SECTION II – EXCLUSIONS

***
E. Coverage E – Personal Liability And Coverage F – Medical Payments To Others
       Coverages E and F do not apply to the following:
       1. Expected Or Intended Injury
       "Bodily injury" or "property damage" which is expected or intended by an
       "insured."
       However, this Exclusion E.1. does not apply to "bodily injury" or "property
       damage" resulting from the use of reasonable force by an "insured" to protect
       persons or property;

Policy, HO 00 03 10 00 (pg. 17 of 22), as modified by LHTX 100 07 15 (pg. 5 of 7) (emphasis
added).

                       V. COUNT I – DECLARATORY JUDGMENT

10.    Lighthouse incorporates by reference all preceding paragraphs. Pursuant to the above

policy language and provisions, it is entitled to declaration that the Policy does not provide

coverage to Insured for the claimed damage of Claimant, based on the coverage, limitations and

exclusions, including those cited herein. In the alternative, Lighthouse seeks declaration of its




                                                4
      Case 4:19-cv-01026 Document 1 Filed on 03/19/19 in TXSD Page 5 of 5



rights and obligations under the terms, conditions, provisions and limitations contained in the

Policy as if copied herein in extenso.

                                            PRAYER

       WHEREFORE, Lighthouse Property Insurance Corporation prays that Defendants be

cited to appear and answer the Complaint herein without delay. It further prays that, after due

proceedings are had, there be judgment herein in its favor that:

       (1)     Claimant’s Petition does not trigger Lighthouse’ duty to defend Insured and

               Lighthouse has no contractual obligation under the Policy to defend Insured in

               Claimant’s suit against Insured;

       (2)     Lighthouse has no contractual obligation under the Policy to indemnify Insured of

               damages asserted in Claimant’s suit against Insured; and

       (3)     Lighthouse be granted all other general and equitable relief to which it shows itself

               justly entitled.


                                              Respectfully submitted on March 19, 2019,


                                          By: /s/ Ronald L. Hornback
                                             Ronald L. Hornback
                                             Texas Bar No. 24059257
                                             Federal ID No. 962017
                                             Ronald@monsonfirm.com

                                          THE MONSON LAW FIRM, LLC
                                            900 Rockmead Drive, Suite 141
                                            Kingwood, Texas 77339
                                            Telephone: (281) 612-1920
                                            Facsimile: (281) 612-1971

                                             Attorney-in-Charge for Plaintiff
                                             Lighthouse Property Insurance Corporation




                                                  5
